DETAILED ACTION
 
Status of the Application
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
 	This Office Action is in response to Applicant's arguments filed on October 18, 2021. Claim(s) 21-29, 31, and 32 are pending. Claim(s) 21-28 are withdrawn. Claims 29, 31, and 32 are examined herein

Response to Arguments
	In view of Applicant’s amendments, the 103 rejection of claims 29-33 as being unpatentable over Patterson (Developmental Dynamics, 2014) in view of Axten (WO 2011/119663) and Atkins (Cancer Research, 2013) is hereby withdrawn.
	The new rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (Genes and Development, 2002) of record and Patterson (Developmental Dynamics, 2014) of record in view of Sidrauski (eLife, 2015).
  	At the outset, Examiner notes that the limitation regarding the nucleic acid sequences of Sox9 (claims 31-32) are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Akiyama teaches the transcription of Sox9 is essential during chondrocyte differentiation. Sox9 is needed to prevent conversion of the proliferation of chondrocytes into hypertrophic chondrocytes (abstract; page 2826, conclusion).
 	Akiyama does not teach the inhibition of Sox9 expression with a compound of formula I.
 	Patterson teaches chondrocyte maturation is the key developmental process that determines the ultimate length of the long bones. Changes to the rate of chondrocyte proliferation or differentiation affect the size of the pool of chondrocytes available to enter the maturation program, and/or the timing and rate at which they proceed towards hypertrophy. The growth plate is positively regulated by systemic growth hormone. Accordingly, changes to the chondrocyte developmental program that alter proliferation, differentiation, or survival of growth plate chondrocytes will in turn affect the length of the long bones. With very few exceptions, disruption of the delicate balance of proliferation and differentiation within the growth plate leads to a decrease in the length of the cartilage template and concomitant limb shortening (page 876, column 1, 1st full ¶).
 	Patterson teaches a characteristic shared by many chondrodysplasias caused by ECM mutations is inappropriate folding, processing and/or export of the abnormal extracellular matrix molecules, leading to their accumulation within the endoplasmic reticulum (ER) of the chondrocytes. The cellular consequence of retention of mutant ECM protein is activation of chondrocyte ER stress and the unfolded protein response (UPR) in an attempt by the cell to cope with the inappropriate accumulation of mutant protein (page 876, column1, 2nd full ¶) .
	Patterson teaches the PERK pathway activation is one of the first responses of the cell to ER stress. The main function of the PERK arm of the UPR is to control protein translation by the cell. PERK is responsible for phosphorylating the translation initiation factor eIF2. Phosphorylation of eIF2 in turn reduces overall translation in the cell, which has the effect of reducing the burden of synthesis of mutant misfolded proteins. Some genes escape the general translational block imposed by eIF2 phosphorylation and are instead up-regulated; one of these is the transcription factor ATF4. ATF4 induces pro-apoptotic events as a consequence of continued presence of ER stress in the cell by means of activation of CHOP (C/EBP homologous protein) (page 876, column 2, 3rd full ¶).
 	Patterson teaches a large number of human disorders are characterized by accumulation of misfolded proteins and activation of ER stress/UPR pathways, including Alzheimer’s, Parkinson’s, and Huntington’s disease; retinal degeneration; type II diabetes; neural injury by means of stroke or cerebral ischemia; cystic fibrosis; and cardiovascular, gastrointestinal, and inflammatory disease. Accordingly, targeting ER stress and the UPR is a promising avenue for therapeutic development, and studies suggest inhibiting ER stress responses, stimulating chaperone-assisted protein folding, and/or enhancing degradation of misfolded protein, may offer promise in correcting disease phenotypes. Blocking ER stress pathway transducers may be possible using small molecule inhibitors of eIF2 and PERK (page 885, columns 1-2, bridging paragraph).
 	Patterson does not teach the small molecule inhibitors to be those of formula I of the instant claims.
 	Sidrauski teaches ISRIB:

    PNG
    media_image1.png
    166
    478
    media_image1.png
    Greyscale



, substantially reversed the translational effects elicited by phosphorylation of eIF2α and induced no major changes in translation or mRNA levels in unstressed cells. eIF2α phosphorylation-induced stress granule (SG) formation was blocked by ISRIB. 
Sidrauski teaches ISRIB addition to stressed cells with pre-formed SGs induced their rapid disassembly, liberating mRNAs into the actively translating pool. Restoration of mRNA translation and modulation of SG dynamics may be an effective treatment of neurodegenerative diseases characterized by eIF2α phosphorylation, SG formation, and cognitive loss (abstract).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have developed a method of inhibiting ectopic expression of Sox9 in a population of chondrocytes and administered an effective amount of a compound of formula I of the instant claims. Sox9 is needed to prevent conversion of the proliferation of chondrocytes into hypertrophic chondrocytes as taught by Akiyama. As taught by Patterson changes to the rate of chondrocyte proliferation or differentiation affect the size of the pool of chondrocytes available to enter the maturation program, and/or the timing and rate at which they proceed towards hypertrophy. The PERK pathway activation is one of the first responses of the cell to ER stress. The main function of the PERK arm of the UPR is to control protein translation by the cell. PERK is responsible for phosphorylating the translation initiation factor eIF2. Phosphorylation of eIF2 in turn reduces overall translation in the cell, which has the effect of reducing the burden of synthesis of mutant misfolded proteins. Blocking ER stress pathway transducers may be possible using small molecule inhibitors of eIF2 and PERK as taught by Patterson. The skilled artisan would be motivated to employ compounds of formula I of the instant claims based on the teachings of Sidrauski. Sidrauski teaches ISRIB as an inhibitor which can reverse the translational effects elicited by phosphorylation of eIF2α, in which Sox9 is needed to prevent conversion of the proliferation of chondrocytes into hypertrophic chondrocytes. Thus based on the teachings of Akiyama, Peterson and Sidrauski, the skilled artisan would have found it obvious to have employed the compounds of formula I of the instant claims as a method of inhibiting ectopic expression of Sox9 in a population of chondrocytes.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 29, 31, and 32 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627